DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the constraint structure comprises a mounting housing sealingly connected to the air hole, the sphere is arranged in an inner chamber of the mounting housing, and at least part of an inner wall of the mounting housing defines the preset range; an inner side through hole and an outer side through hole penetrate through the mounting housing, and in the gas environment, the inner side port is communicated with the outer side port through the inner side through hole, the gap between the sphere and the inner wall of the mounting housing, and the outer side through hole in a listed sequence, as claimed in combination with the remaining limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160239047.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



24 March 2022